Citation Nr: 1613953	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  14-28 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for frostbite of the ears and fingers.

2. Entitlement to service connection for cancer of the left chest wall, to include as due to asbestos exposure.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include claustrophobia.

4.  Entitlement to an initial disability rating in excess of 20 percent prior to August 15, 2013, and in excess of 80 percent as of August 15, 2013, for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1955 to June 1957 with additional unverified reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case is currently under the jurisdiction of the VA RO in New York, New York.

The Board notes that the Veteran filed his original claim of entitlement to service connection for claustrophobia.  Although not expressly claimed by the Veteran, the Board is expanding his original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him.).  Accordingly, the issue has been recharacterized above.

In a July 2014 rating decision, the New York RO increased the evaluation for the Veteran's hearing loss to 80 percent effective August 15, 2013.  As the RO did not assign the maximum disability rating possible for the entire period on appeal, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  This issue has also been recharacterized above.

The Veteran requested a hearing before the Board on his July 2014 VA Form 9.  However, in a subsequent communication received in December 2014, he withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran has submitted multiple statements indicating that he receives ongoing treatment at the Northport, New York VA Medical Center (VAMC).  Most notably, in January 2015, he referenced his ongoing treatment for each claimed condition and stated that his providers had provided specific comment on their etiology and severity.  A July 2014 Statement of the Case indicated that treatment records dated between December 2011 and January 2014 from the Northport VAMC were reviewed.  Such records are not available are contained in the electronic record.  There is also no indication that the AOJ has made an attempt to secure any records since January 2014.  The case must be remanded to obtain any outstanding VA treatment records and associate them with the claims file.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Copies of all outstanding VA treatment records since 2010 from the Northport VAMC, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.  All attempts to obtain these records must be documented in the claims file.  

2.  After completing the above action, the Veteran's claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

